DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Restriction/Election
Claims 1, 5, 7, 8, 12-15, 23, 27, 36, 40, 42, 43, 47, 48, 55, 59, 61, 68, 72, and 85 are pending.
Applicant’s election of Group I, encompassing claims 1, 5, 7, 8, 12-15, 23, 27, 36, 40, 42, 43 and 47, and siRNA species from the genus of SLC39A5 inhibitors, in the reply filed on August 26, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, both elections have been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 48, 55, 59, 61, 68, 72, and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.  Claims 7-8, 12, 42-43 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Accordingly, claims 1, 5, 13-15, 23, 27, 36 and 40, and the siRNA species are under examination.

  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/818872 and 62/976437, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As discussed in detail below within the rejections under 35 U.S.C. 112(a), the as-filed specification in this nonprovisional application fails to provide an adequate written description of the claimed invention, and it does not enable the full scope of the claimed invention.  Since the specification of the examined application is insufficient to support the claimed invention in the manner provided by 35 U.S.C. 112(a), the 62/818872 and 62/976437 provisional applications—which contains only a portion of the specification under examination—cannot provide that support either.
All claims have been rejected under 35 U.S.C. 112(a) as lacking adequate written description and/or enablement.  The effective filing date of all claims is therefore March 15, 2020 the date this nonprovisional application was actually filed with the Office.  See MPEP 2152.01, item (C) (conditions for earlier effective filing date based on claim to benefit under 35 U.S.C. 119(e)).  

The examiner will revisit the question of priority as the 112(a) rejections are overcome by argument and/or amendment.


Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".
The drawings are also objected to because in the partial views of Figure 1A, 1B, 10-13, 15-17, 21-23, 24A, 24B, 25A, 25B, 26A, 26B, 27-28, 30, 31A, 31B, which appear on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” For example, sheets 1-4 should be labeled FIG. 1A through FIG. 1D.  Figure 1B and 1B (cont) should then be labeled FIG. 1E and FIG. 1F.  See MPEP 608.02.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 13-15, 23, 27, 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  

The claims recite “administering an SLC39A5 inhibitor”.  “SLC39A5 inhibitor” represents a genus of molecules that are defined by their function of inhibiting SLC39A5/Zip5.  Some such inhibitors are described in the specification on pages 15-21 and includes antibodies, antisense molecules such as shRNA and siRNA, and CRISPR-Cas targeting systems.  Regarding nucleic acid-based and CRISPR-based inhibitors, the genomic and expressed transcript sequences of SLC39A5 are well known (Homo sapiens solute carrier family 39 member 5 (SLC39A5), RefSeqGene on chromosome 12, NCBI Reference Sequence: NG_034265.1 https://www.ncbi.nlm.nih.gov/nuccore/688955998?sat=47&satkey=615175 [retrieved October 17, 2022]).  Because there is a known correlation between the structure of antisense molecules and/or guide RNAs and their inhibitory function, one skilled in the art could have predicted the structure of antisense and CRISPR guide molecules that have the claimed inhibitor function.  However, for the reasons described below, Applicants have not sufficiently described the genus of SLC59A5 antibodies or small molecules that have the claimed SLC59A5 inhibitory function such that one skilled in the art could have reasonably concluded applicants had possession of the genus as claimed.

The claims recite an SLC39A5 antibody inhibitor, and therefore only identify the SLC39A5 antibody by function.  No SLC39A5 antibody structure is recited that correlates to the claimed function of inhibiting SLC39A5.  A definition by function does not suffice to define the genus because it is only an indication of what the SLC39A5 antibody does, rather than what it is.  To provide adequate written description and evidence of possession of the claimed SLC39A5 antibody inhibitor genus, the instant specification in view of the art must structurally describe representative SLC39A5 antibodies that function as an inhibitor, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  

The specification describes a method to produce SLC39A5/Zip5 antibodies that have the function of reacting with Zip5 when overexpressed in cell culture (Example 18, pages 76-77).  However, Applicants do not demonstrate the antibody is capable of inhibiting the function of SLC39A5/Zip5 in culture cells or in vivo when administered to a subject.   Applicants disclose that an antibody can bind to a protein with amino acid sequence of SEQ ID NO 22 (page 15), which is the full-length amino acid sequence of Zip5.  However, this disclosure speaks to the function of the antibody and not to its structure.  The specification also teaches the antibody can comprise amino acid sequences SEQ ID NOs 58, 60 and the complementarity-determining regions (CDRs) can comprise SEQ ID NOs 62-66 (page 16).  The recited sequences are found in numerous antibodies that are not specific for SLC39A5.  They do not define enough structure of the variable region for one skilled in the art to predict the rest of the light chain and heavy chain variable region structure that would recognize and possibly inhibit SLC39A5 function.  

A few SLC39A5/Zip5 antibodies are commercially available that can be used to detect Zip5 by western blot, immunofluorescence or immune-histochemistry (e.g., Abcam, Anti-ZIP-5 antibody (ab105194), https://www.abcam.com/zip-5-antibody-ab105194.html [retrieved October 17, 2022]).  However, the companies do not provide the structure of the Zip5 antibodies.  Additionally, none of the commercially available Zip5 antibodies are disclosed as capable of inhibiting Zip5 function in vivo when administered to a subject.  

Although Applicants may argue that it is possible to screen for SLC39A5 antibodies that function as claimed, the court found in that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention.  Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004.  “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171).  For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.”  Knowledge of screening methods provides no information about the structure of any future SLC39A5 antibody yet to be discovered that may function as an inhibitor as claimed.

Other than the specific amino acids that could be in SLC39A5 antibody, the specification fails to provide the core, critical sequence structure that correlates to the claimed functional characteristics in order for one to recognize members of the claimed genus of SLC39A5 antibodies that function as claimed.  The instant specification fails to describe a representative number of SLC39A5 antibody sequences that can inhibit SLC39A5 function when administered to a subject.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

The broadest reasonable interpretation of “an SLC39A5 inhibitor” also includes within its scope all small molecules and proteins/polypeptides that can inhibit the receptor protein in some way.  A diligent search of the prior and contemporaneous art revealed no teachings of any molecules known to inhibit SLC39A5/Zip5 in any way, and the specification identifies none (other than the proteins that achieve genome editing).  Around the time of the filing date, skilled artisans understood that discovering inhibitors of proteins generally was unpredictable.  Wu (Wu et al., Molecules (2019), 24: 4428, 1-14) observes that although computer-aided protein-inhibitor discovery technology was available, there is insufficient data to predict inhibitors of many proteins.  Wu writes: 
[U]nder many circumstances, it is hard to find a [compound] library with functionally and structurally diverse molecules with quantitative activity data for a given protein. More importantly, the lack of publications with negative results hinders the identification of inactive molecules, resulting often in the development of qualitative common feature pharmacophores only from active compounds. Finally, as LBVS applications are generally based on the properties of the known ligands, the diversity of the hits discovered are generally limited.

(Page 3 of 14, second paragraph.)  Specifically regarding zinc transporter proteins, Lv (Lv et al., https://www.biorxiv.org/content/10.1101/2021.04.20.440582v1.full.pdf, available April 23, 2021), writing after the filing date, speculates that “[i]dentifying selective and potent small-molecule inhibitors of METTL9 [a protein with zinc transporter motifs] could thus represent novel therapeutic strategy for anti-proliferative drugs.” (Abstract.) Lv’s observation about how identifying these compounds could be useful indicates that even after the effective filing date, skilled artisans were still unaware of any correlation between inhibition of zinc-transport proteins and the structure of compounds that inhibit them.  Wu and Lv both support a finding that skilled artisans expected genera of inhibitors of a given protein to be diverse and that as of the effective filing date, they would not have concluded that applicants possessed a representative number of species of SLC39A5/Zip5 in particular.

Given the lack of representative examples to support the full scope of the SLC39A5 inhibitors encompassed by the claim, and lack of reasonable structure-function correlation with regards to the unknown sequences of SLC39A5 antibodies and small molecule inhibitors that provide can inhibit SLC39A5 function, the specification does not provide an adequate written description of molecules that inhibit SLC39A5 function that is required to practice the claimed invention.  


Claim Rejections - 35 USC § 112(a) – Enablement
Claims 15, 27, 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention and Breadth of claims
The claims are directed to methods of treating or inhibiting increased serum glucose levels and/or hyperglycemia in a subject by treating a subject with a therapeutic agent and an SLC39A5 inhibitor when the subject has at least one copy of the SLC39A5 reference allele.  The claims are  interpreted as requiring an improvement or prevention of the condition (i.e. treatment or inhibition) of increased serum glucose levels and/or hyperglycemia by treating with the combination of a therapeutic agent and an SLC39A5 inhibitor.  The genus of SLC39A5 inhibitors includes antibodies, antisense molecules such as shRNA and siRNA, and CRISPR-Cas targeting system.  The genus of therapeutic agents that treat or inhibit increase serum glucose and/or hyperglycemia are listed in the Specification at pages 26-27, and include PPAR agonists.  Accordingly, enablement of the method requires one skilled in the art to be able to administer the genus of SCL39A5 inhibitors in combination with the genus of therapeutic agents to a subject with increased serum glucose and/or hyperglycemia to bring about a decreased or normal serum glucose level.  
It is noted that claim 15 depends from claim 1, which is not included in this rejection.  Claim 1 only requires that a subject with increased serum zinc or glucose levels is treated with an SLC39A5 inhibitor.   Claim 1 does not actually require any particular outcome of the treatment.  However, because claim 15 also requires administration of a therapeutic agent that treats or inhibits increased serum glucose levels, claim 15 is interpreted to require the combination treatment of the SLC39A5 inhibitor and therapeutic agent to result in lower serum glucose levels in the subject.

Guidance from the Specification
The specification describes possible SLC39A5 inhibitors (pages 15-21) and possible therapeutic agents (pages 26-27); however, the specification does not provide a working example of administering an SLC39A5 inhibitor either alone or in combination with a therapeutic agent to a subject with increased serum glucose that results in the decrease of serum glucose.  Instead, the specification provides, by way of example, a method of knocking out the SLC39A5 gene in mice and then assaying the phenotype of the SLC39A5 mice (Examples 4, 6 and 7; pages 70-71).  The specification teaches that only female, and not male, SLC39A5 KO mice displayed statistically significant reduction in blood glucose at 12 weeks (page 70, lines 8-9; Figure 5B).  The specification also teaches that knockout of SLC39A5 resulted in fasting blood glucose reduction in leptin-deficient females, but not males, at 10 and 12 weeks (page 70, lines 25-26; Figure 7B, 7E).  In fact, KO of SLC39A5 raised the serum glucose levels of both wildtype and leptin-deficient males (Figure 7E).  Thus, from the specification it appears that eliminating the activity of SLC39A5 from fertilization only reduces blood glucose levels in female mice but not male mice.  The SLC39A5 KO female mice in the working examples had no SLC39A5 activity throughout the course of their lifetime.  It is not predictable whether a similar reduction in serum glucose levels would result if SLC39A5 activity were inhibited after the female mice develop hyperglycemia, as required by the claimed subject (i.e., a subject having increased serum glucose levels).  The specification also fails to provide guidance on inhibitor dosing amounts, timing, or administration routes, for example intravenous, oral, delivery of CRISPR/Cas directly to tissues or ex vivo genome editing followed by reintroduction of edited cells.  The specification also fails to provide guidance on which tissues to target.  SLC39A5 is expressed in liver, pancreas and intestine, all of which play a role in regulating the blood glucose levels.  Finally, the specification fails to disclose a single working example of treating a SLC39A5 reference or heterozygous mouse with a therapeutic agent with or without an SLC39A5 inhibitor.  Therefore, in light of the specification it is not predictable that administering a therapeutic agent in combination with an SLC39A5 inhibitor would treat increased serum glucose levels and/or hyperglycemia in a subject that contains a reference SLC39A5 allele.


State of the Prior Art
SLC39A5/Zip5 was previously shown to be involved in serum zinc level regulation through its serosal-to-mucosal transport in the intestine (Wang et al., The Journal of Biological Chemistry (2004), 279(49): 51433-51441; referred to as “Wang1”).  More recently SLC39A5/Zip5 was shown to play a role in glucose sensing and insulin secretion in pancreatic beta cells (Wang et al., Protein Cell (2019), 10(6):436-449; published October 15, 2018; referred to as “Wang2”).  As detailed below, Wang2’s research suggests that inhibiting SLC39A5 would worsen hyperglycemia, not treat hyperglycemia as required by the claimed method.  Furthermore, Wang2’s research suggests that SLC39A5 inhibition would counteract or even interfere with known hyperglycemia therapeutic agents like PPAR agonists.
Wang2 teaches that SLC39A5 is consistently down regulated in pancreatic islets in high-fat diet fed mice and leptin-signaling mutant mice (Figure 1).  Wang2 also teaches when SLC39A5 is knocked out specifically in beta cells, mice have increased blood sugar levels when measured by a glucose-tolerance test (Figure 2C-D).  From these and other results, Wang2 concludes that the function of SLC39A5 in pancreatic beta-cells is to mediate zinc import into beta islet cells, which induces insulin release and promotes the lowering of blood glucose levels (Figure 6).  Wang2 also suggests that inhibiting SLC39A5 would disrupt the signaling pathway, thereby inhibiting glucose import into cells and resulting in higher systemic blood glucose levels (Figure 6). 
Wang2’s model would also suggest to one skilled in the art that inhibiting SLC39A5 would have the opposite effect of therapeutic PPAR agonists.  Wang2 teaches that SLC39A5-dependent zinc import into beta-cells increases PPAR- mediated expression of GLUC-2 which is needed to increase glucose transport into cells (i.e., out of serum) (Figure 6).  PPAR agonists function to increase PPAR binding to DNA and promote PPAR-mediated expression (Chiarelli and Di Marzio, Vascular Health and Risk Management (2008), 4(2): 297–304; page 297).  From Wang’s teaching, one skilled in the art would have concluded that decreasing SLC39A5 activity would decrease PPAR-dependent expression of GLUC-2 and increase serum glucose levels, which is the opposite effect to that of a PPAR agonist.  Therefore, it was not predictable whether the function of a known “therapeutic agent” for hyperglycemia would have been disrupted when co-administered with an SLC39A5 inhibitor.
Li reports the use of SLC39A5 siRNA to investigate the role of SLC39A5/Zip5 in esophageal cancer in cell cultures and a nude mouse cancer tumor model (Li et al., Oncology Research (2016), 24:205–214).  Li uses a lentiviral vector to constitutively express siRNA in an esophageal cancer cell line (Figure 1).  However, Li is silent on the effect of SLC395A siRNA on serum glucose levels.  Additionally, since the siRNA was only expressed in the esophageal cancerous cells, Li is not predictive of how to administer siRNA systemically or specifically to intestine, liver and/or pancreas where SLC39A5 is normally active.  Furthermore, there have been no reports in the prior art of delivering CRISPR/Cas or antibodies specific for SLC39A5 for the purpose of inhibiting SLC39A5 function in vivo. 
Thus, in view of the prior art it is not predictable how one skilled in the art would treat elevated serum glucose and/or hyperglycemia using an inhibitor of SLC39A5 in combination with a known hyperglycemia therapy. 

Taking into consideration the factors outlined above including 1) Wang2’s disclosure suggesting inhibiting SLC39A5 would increase serum glucose levels and may even counteract or interfere with the mechanism of known hyperglycemia therapies; and 2) the lack of working examples of co-administering a therapeutic agent and a SLC39A5 inhibitor to a subject with elevated serum glucose levels to bring about a reduction in serum glucose levels, it is the conclusion that an undue experimentation would be required to use the invention as claimed.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (Geiser et al., PLOS One (2013), 8(11) e82149: 1-11), in view of Wang1 (Wang et al., The Journal of Biological Chemistry (2004), 279(49): 51433-51441) and Jin (Jin et al., Oncology Reports (2015), 34: 1431-1439).

Claim 1 and its dependents only require that a subject with increased serum zinc or glucose levels is treated with an SLC39A5 inhibitor.  The claims do not actually require that there is any particular outcome of the treatment.  Additionally, the claims do not limit the subject to a human.

Regarding claims 1 and 5, Geiser teaches that the zinc transporter Zip5 is also called SLC39A5 (Title).  Geiser teaches Zip5 localizes to the basolateral membrane of intestinal enterocytes, pancreatic acinar cells and embryonic visceral endoderm cells, which play vital roles in zinc homeostasis (page 2, ¶2).  Geiser teaches that Zip5 protein is degraded and its production stalled during periods of zinc deficiency (page 2, ¶2).  Geiser teaches that knocking out Zip5 in every cell does not produce an overt phenotype indicating that Zip5 is not an essential gene (page 2, ¶4).  Geiser teaches Zip5 knockout mice have increased zinc levels in the liver and decreased zinc levels in the intestine (page 2, ¶5).
Geiser does not teach treating a subject with decreased serum zinc levels or administering an SLC39A5 inhibitor.
Wang1 teaches that the zinc transporter Zip5 is also called SLC39A5 (page 51434, ¶1).  Wang1 teaches Zip5 imports zinc into cells (Figure 4C).  Wang1 teaches Zip5 is localized to the basolateral plasma membrane when expressed in MDCK polarized cells (¶ spanning pages 51438-42440; Figure 9).  Wang1 teaches that Zip5 also localizes to the basolateral plasma membrane in intestinal enterocytes (page 51441, ¶1).  Wang1 teaches Zip5 participates in serosal (i.e., serum) to mucosal transport (page 51441, ¶2).  Wang1 teaches zinc can be excreted from the body through the pancreas and intestine (page 51441, ¶3).  Wang1 suggests that “high level of Zip5 expression in the pancreas and liver may provide serum zinc to these tissues for later excretion into the gut.” (page 51441, ¶3). 
Jin teaches treating cells with a lentiviral vector encoding an siRNA targeted to SLC39A5 (i.e., administering an SLC39A5 inhibitor) reduces expression of SLC39A5 (page 1432, ¶7; Figure 2).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the siRNA targeted to SLC39A5 taught in Jin instead of knocking out SLC39A5 as taught in Geiser for the purpose of treating a zinc serum deficiency in a subject.  It would have amounted to a simple combination of known elements by known means to yield predictable results.  Both Geiser and Wang1 teach that SLC395A/Zip5 is involved in the serum to intestinal transport of zinc for secretion from the body.  Thus, one skilled in the art would have predicted that if Zip5 were inhibited in a subject, 1) the serum to intestinal secretion would decrease, 2) excretion from the body would decrease, and 3) concomitantly serum levels of zinc would increase.  Because it is not feasible to create a gene knockout in all subjects, one skilled in the art would have been motivated to use siRNA to inhibit expression of SLC39A5.  One would have predicted that siRNA SLC39A5 would decrease SLC39A5 because Jin demonstrates knockdown in cell culture.  

Regarding claim 13, Geiser also teaches administering zinc in the drinking water of the control and knockout mice (Figure 2, ZnE). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have administered zinc as taught in Geiser to a subject with a serum zinc deficiency.  Geiser demonstrates the feasibility of providing zinc in drinking water.

Regarding claims 14 and 23, Geiser teaches the SLC39A5 gene diagram and location of exons and introns (Figure 1).  Geiser teaches a knockout allele comprising a deletion of exons 5-11 of SLC39A5, corresponding to the entire trans-membrane domain of Zip5, is predicted to be a loss-of-function allele (page 2, ¶3).  Geiser also teaches detecting the presence or absence of the SLC39A5 deletion allele in a subject (Figure 1D).  Wang1 teaches the amino acid sequence alignment of human and mouse Zip5 (Figure 1).  Wang1 teaches the transmembrane domain starts at amino acid position 214 (Figure 1).  Wang also teaches Zip5 architecture when embedded in the plasma membrane (Figure 3C).  Jin teaches SLC39A5 siRNA inhibits post-transcriptional expression of SLC39A5 (page 1433, ¶10-11).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have verified that a subject had a reference SLC39A5 sequence or a loss-of-function mutation like that taught in Geiser.  One would have been motivated to screen for the presence of a loss-of-function allele in SLC39A5 because if such an allele were present in both copies of the gene, siRNA-mediated knockdown wouldn’t have been necessary.  One would have predicted that a Y47Stop allele would have been a loss-of-function allele because Geiser teaches loss of amino acids 214-end is a loss-of-function allele.  Therefore, missing residues 47-end would also be a loss of function allele since the protein is missing even more amino acids that the allele in Geiser.   


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600